Case 3:20-cv-00619-HEH-RCY Document 6 Filed 10/29/20 Page 1 of 1 PageID# 25




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


ANTHONY WILLIAM ELLIOTT,

      Plaintiff,
                                                 Civil Action No. 3:20CV6I9-HEH

CHESAPEAKE SHERIFF'S DEPT.,et ai,

       Defendants.


                              MEMORANDUM OPINION
                        (Dismissing Action Without Prejudice)

       By Memorandum Order entered on September 3, 2020, the Court conditionally

docketed Plaintiffs action. On October 5, 2020,the United States Postal Service

returned the September 3, 2020 Memorandum Order to the Court marked,"RETURN TO

SENDER" and "UNABLE TO FORWARD." Since that date. Plaintiff has not contacted

the Court to provide a current address. Plaintiffs failure to contact the Court and provide

a current address indicates his lack ofinterest in prosecuting this action. See Fed. R. Civ.

P. 41(b). Accordingly, the action will be dismissed without prejudice.

       An appropriate Order shall accompany this Memorandum Opinion.


                                                       /s/
                                   HENRY E. HUDSON
DateScL                            SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
